DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/21 has been entered.  Claim(s) 2-11 is/are pending and under examination.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
35 USC 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 2-11 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim(s) 2 and 6 recite(s) the limitation "level a difficulty of the passage with respect to other passages by generating, using a probabilistic model, a leveled difficulty result based on the values on the first scale and respective difficulty values of the text units stored in a second database, wherein the probabilistic model is represented by item response theory (IRT) equations or Rasch model equations that use a rating scale or a partial credit model; and 2map said leveled difficulty result to a second scale to produce a mapped result and output the mapped result as the unified reading rate of the reader".  It is unclear what constitutes the metes and bounds of this limitation as the phrase as to “level” or have a “leveled difficulty result” and finally “map said leveled difficulty result” are ambiguous terms which neither have a plain and customary meaning, nor are further defined in the claims or specification of the present application.  Moreover, it is unclear how a difficulty is leveled “using a probabilistic model”, as the claim provides no explanation for how this is performed.  Rather, the claim merely states that a probabilistic 
35 USC 112(a) – NEW MATTER
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 2-11 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim(s) 2 and 6 recite(s) the limitation "level a difficulty of the passage with respect to other passages by generating, using a probabilistic model, a leveled difficulty result based on the values on the first scale and respective difficulty values of the text units stored in a second database, wherein the probabilistic model is represented by item response theory (IRT) equations or Rasch model equations that use a rating scale or a partial credit model; and 2map said leveled difficulty result to a second scale to produce a mapped result and output the mapped result as the unified reading rate of the reader". As provided under 112(b) above, the claims do not define what constitutes the metes and bounds of this limitation as the phrase as to “level” or have a “leveled difficulty result” and finally “map said leveled difficulty result” are ambiguous terms which neither have a plain and customary meaning, nor are further defined in the claims or specification of the present application.  Moreover, the claims do not defined how a difficulty is leveled “using a probabilistic model”, as the claim provides no explanation for how this is performed.  Turning to the written description, the drawings and specification are silent as to “level a difficulty of the passage with respect to other passages by generating, using a probabilistic model, a leveled difficulty result” or “map said leveled difficulty result”.  In Applicant’s response filed 4/8/21, Applicant cites to par. 8, 20 and 21 of the specification for written description support, but neither these 
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 2-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a product (i.e., apparatus), and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) a series of steps which are practically performed by mental process, including observation, evaluation, judgement and opinion, as well as reciting mathematical concepts, including equations, thus falling under at least two of the judicial exception groupings.  
This includes: assessing a unified reading rate of a reader by: accept speech from the reader,  the speech representing the reader's reading of a passage (mental process: observation); determine text units corresponding to the speech (mental process: evaluation); measure a duration taken by the reader to speak each of the text units (mental process: evaluation); adjust the measured durations based on baseline durations for reading aloud or speaking the respective text units (mental process: evaluation); map the adjusted durations to values on a first scale (mental process: evaluation); level a difficulty of the passage with respect to other passages by generating, using a probabilistic model, a leveled difficulty result based on the values on the first scale and respective difficulty values of the text units, wherein the probabilistic model is represented by item response theory (IRT) equations or Rasch model equations that use a rating scale or a partial credit model (mental process: evaluation; mathematical concept: equations); and map said leveled difficulty result to a second scale, to produce a mapped result and output the mapped result as the unified reading rate of the reader (mental process: evaluation); wherein the first scale is a ratio scale (mental process: evaluation; mathematical concept: ratio); wherein the probabilistic model is a polytomous probabilistic model (mental process: evaluation; mathematical concept: model); determine an estimate of a reliability of the unified reading rate (mental process: 
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., an apparatus, comprising a processor and a memory storing instructions that, when executed by the processor, cause the processor to: perform the judicial exception(s) above; generally referring to speech as speech signals; and a database for storing information defining the judicial exception above; and stating steps are performed automatically) are 
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As explained with respect to Step 2A Prong Two, the recited processor, memory, and database, including a first and second database for storing data and defining the speech as speech signals, are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Furthermore, the specification demonstrates the additional elements are well-understood, routine, conventional nature because it describes the additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Instead, the claimed additional elements amount to mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential), which the courts have indicated as not sufficient to show an improvement in computer-functionality.  Therefore, the claims are not directed to significantly more than the abstract idea.
Therefore, claims 2-11 are not directed to patent eligible subject matter.

RESPONSE TO ARGUMENTS
35 USC 101 – Rejections
Applicant's arguments filed 9/30/21 have been fully considered but they are not persuasive.
In response to Applicant's argument that:
While the Final Office Action cites USPTO Example 3 (and further cites the analysis thereof) to support its rationale, the Final Office Action does not actually follow the guidance provided in USPTO Example 3. To reach the conclusion that claim 2 does "not provide any apparent technical improvement," the Final Office Action carries out a rote limitation-by-limitation analysis of claim 2, alleging that each limitation can be performed through mental processes or is a mathematical concept. Indeed, the rationale of the Final Office Action to reach such conclusion is flawed, as if one were to apply the same rationale of the Final Office Action to USPTO Example 3, USPTO Example 3 would likewise be found to "not provide any apparent technical improvement." See rationale of the Final Office Action being applied to USPTO Example 3 below: 

    PNG
    media_image1.png
    493
    813
    media_image1.png
    Greyscale


Rather than proceeding along such method of analysis, USPTO Example 3 arrives at its conclusion that "the instant claim ...is an innovation in computer technology, namely digital image processing, which in this case reflects both an improvement in the functioning of the computer and an improvement in another technology" based on the effects of the claim. See, 6 e.g., the rationale from USPTO Example 3: "the claimed process with the improved blue noise mask allows the computer [i.e., provides the following effects:] to use to less memory than required for prior masks, results in faster computation time without sacrificing the quality of the resulting image as occurred in prior processes, and produces an improved digital image." Importantly, these effects are not recited in claim 1 of USPTO Example 3, so a rote limitation- by-limitation analysis of the claim 1 of USPTO Example 3 would not be able to yield the conclusion stated in USPTO Example 3. 

Further the summary of USPTO Example 3 stated at the outset of USPTO Example 3 clarifies that "Hypothetical claims 1-3 are directed to an abstract idea and have additional elements that amount to significantly more than the abstract idea because they show an improvement in the functioning of the computer itself and also show an improvement to another technology/technical field, either of which can show eligibility" (italics in original, emphasis added). Therefore, Applicants' explanation of claim 2 being directed to an improvement in the technical field of educational measurement, alone, should be sufficient to show eligibility. 

To explain how claim 2 is directed to an improvement in the technical field of educational measurement, Applicants first referred to paragraph 5 of the specification to state the technical problem being addressed. Namely, in the prior measures of reading rate, both the factors of reading ability and passage difficulty are reflected in the measure of reading rate. Similar to USPTO Example 3, which stated the effects of the claimed process, Applicants referred to paragraph 21 of the specification which stated the effect of the claimed process: Namely, "URRs can be used to determine which students need reading intervention instruction and how much improvement has been observed without the added confound of passage difficulty" (emphasis added). In other words, the claimed process provides an improved measure of reading rate that removes the added confound of passage difficulty. Therefore, following the rationale and guidance of USPTO Example 3, Applicants properly concluded that claim 2 is directed to an improvement in the technical field of educational measurement, and hence is eligible under 35 USC 101.

Examiner respectfully disagress and directs Applicant to the revised grounds for rejection under 35 USC 101 above as necessitated by claim amendment.  Additionally, Examiner disagrees that the steps recited in Example 3 can be practically performed in the human mind, and Applicant’s characterization as being performed by pen and paper is not accurate.  First, Applicant has overgeneralized the steps (e.g., blue noise mask can be generated by pen and paper; comparison can be carried out in the human mind; conversion can be carried out by pen and paper) which reduces the actual claimed steps to something that can be performed by the human mind while removing the technical detail that is actually being claimed (i.e., comparing on a pixel-by-pixel basis, each pixel of the gray scale image to a threshold number in the corresponding position of the blue noise mask to produce a binary image array; and converting the binary image array to a halftoned image).  These additional steps tie the mathematical operation (the blue noise mask) to the processor’s ability to process digital images. These steps add meaningful limitations to the abstract idea of generating the blue noise mask and therefore add significantly more to the abstract idea than mere computer implementation. The claim, when taken as a whole, does not simply describe the generation of a blue noise mask via a mathematical operation and receiving and storing data, but combines the steps of generating a blue noise mask with the steps for providing an improved measure of reading rate that removes the added confound of passage difficulty is necessarily a technical solution.  Again, going back to Example 3 which Applicant cites, the guidance clearly states that the claim (of Example 3) uses a 
Therefore, the rejection is maintained.
In response to Applicant's argument that:
The Final Office Action then attempts to cast doubt that the field of "educational measurement" is a technical field. The Final Office Action alleges that "The field of 7 'educational measurement' is not necessarily rooted in computers or other technology, and thus Applicant's statement that the claims 'are directed to an improvement to the technical field of educational measurement' is merely conclusory." Final Office Action, page 6. Applicants respectfully disagree. MPEP 2106.05(a)(II) states that "[c]onsideration of improvements is relevant to the eligibility analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technologv. See, e.g., Rapid Litigation Management v. CellzDirect, Inc., 827 F.3d 1042, 119 USPQ2d 1370 (Fed. Cir. 2016)." Id. In the present case, the "other technology" is "educational measurement." It does not make sense for the Final Office Action to assert that "educational measurement" is not necessarily rooted in computers or other technology when "educational measurement" itself is the "other technology." The guidance of the MPEP makes it clear that what is to be interpreted as "other technology" should be broadly interpreted, as the MPEP states that "[c]onsideration of improvements is relevant to the eligibility analysis regardless of the technology of the claimed invention." Statedly differently, the MPEP does not provide a bright line rule by which improvements in certain technologies should be considered relevant to the eligibility analysis and improvements in other technologies should be considered not relevant to the eligibility analysis. Therefore, Applicants are simply following the spirit of the guidance of the MPEP when conducting its analysis based on the premise that "educational measurement" is a "technical field." 


Therefore, the rejection is maintained.
In response to Applicant's argument that:
The Final Office Action then raises the concern that the technical improvement is not identified in claim 2. The Final Office Action alleges that "Moreover, the claims do not say how the processor and memory are 'using' the [']probabilistic model', nor is any particular technical improvement identified [in the claims]." Final Office Action, page 6. Again, the rationale of the Final Office Action runs contrary the guidance of the MPEP. Rather than stating that the claims are required to recite the particular technical improvement, MPEP 2106.04(d)(1) states the opposite: "That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.., 'thereby increasing the bandwidth of 8 the channel')." In the present case, claim 2 meets the requirement of MPEP 2106.04(d)(1) as it recites the steps of the invention for computing the "unified reading rate of the reader." Further, while not necessary to establish patent eligibility, to address the statement of the Final Office Action that "the claims do not say how the processor and memory are 'using' the [']probabilistic model'," claim 2 has been amended to recite "level[ing] a difficulty of the passage with respect to other passages by generating, using a probabilistic model, a leveled difficulty result based on the values on the first scale and respective difficulty values of the text units stored in a second database. 

Examiner respectfully disagress and directs Applicant to the revised grounds for rejection under 35 USC 101 above as necessitated by claim amendment.  Additionally, Applicant is directed to the preceding response to arguments above, which addresses this argument.  To summarize, measuring or computing a “unified reading rate of the reader” is not inherently technological problem or solution, but rather can be and in this case is an abstract idea because it can be practically performed by mental process through observation and evaluation.
Therefore, the rejection is maintained.
In response to Applicant's argument that:
Finally, the Final Office Action carries out an analysis that is not supported by the MPEP or USPTO Example 3. The Final Office Action states: At best, the improvement is to the abstract idea itself, by defining a particular model to be used in the measurement step. Again, even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited steps, including generate using a probabilistic model a result based on the values on the first scale, wherein the probabilistic model is represented by item response theory (IRT) equations or Rasch model equations that use a rating scale or a partial credit model, the use of such physical aid does not negate the mental nature of this limitation. Final Office Action, page 6. Again, if one were to apply the analysis of the Final Office Action to USPTO Example 3, the result would be that USPTO Example 3 is ineligible. Following the gist of the Final Office Action's rationale, one would say that the improvement in USPTO Example 3 is to the abstract idea of a mental process, by defining a particular model (i.e., blue noise mask), to be used in the comparing step of claim 1 of USPTO Example 3. One would further allege that certain steps of claim 1 of USPTO Example 3 could be performed using a physical aid (e.g., pen and paper, a slide rule, or a calculator) and that use of such physical aid does not negate the mental nature of certain steps of claim 1 of USPTO Example 3. Such analysis, however, holds no weight as USPTO Example 3 is patent eligible. In contrast, as previously stated, USPTO Example 3 would guide the fact finder to determine that claim 2 provides an improved measure of reading rate that removes the added confound of passage difficulty. Therefore, claim 2 and its dependent claims are directed to an improvement in the technical field of educational measurement, and hence are eligible under 35 USC 101. 

Similar comments apply to claim 6 and its dependent claims with respect to the patentability of these claims under 35 USC § 101.

Examiner respectfully disagrees and directs Applicant to the revised grounds for rejection under 35 USC 101 above as necessitated by claim amendment.  Additionally, the technical solution is Example is clear, as set forth in the guidance, which states that the additional steps tie the mathematical operation 




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES B HULL/Primary Examiner, Art Unit 3715